﻿ 

1.	Mr. President, on behalf of the delegation of the Kingdom of Saudi Arabia I have the pleasure to preface my speech by extending to you my sincere felicitations on your election to the high post of President of the General Assembly at its thirty-second session. Your election, Mr. President, constitutes a recognition of your personal qualities and of the important role played by your country in the international field.
2.	I should also like to express our appreciation of the sincere endeavours of your predecessor, Mr. Hamilton Shirley Amerasinghe, which had a positive effect on the achievements of the last session.
3.	I am also very happy to express, on behalf of the  Government of the Kingdom of Saudi Arabia, our thanks to the Secretary-General, Mr. Kurt Waldheim, for his untiring efforts to promote the cause of the United Nations and, consequently, to enhance its effectiveness.
4.	It is also gratifying for me to associate myself with all those who preceded me in welcoming to the United Nations as new Members the Republic of Djibouti and the Socialist Republic of Viet Nam. The admission of those two new States should be considered a step forward for our Organization towards achieving the goal of complete universality of membership-a source of satisfaction in view of the twilight of military and political colonialism in the world.
5.	What dampens this optimism, however, and indeed leads to a pessimistic outlook is the behaviour of certain
States and regimes that enjoy membership in this Organization in practising settler colonialism, which is even more dangerous than military and political colonialism, and the violations that those States and entities commit against the purposes and objectives of the United Nations and against human rights, as well as the crimes that they commit against international peace and security. What adds to this gloom is the great number of political and economic issues that remain outstanding on our agenda and that require deliberation and eventual solution.
6.	We are today witnessing a greater interaction and interdependence in the economic relations of the community of nations. Added to this are the rising expectations of the peoples of developing countries for a better life. At the same time, we are witnessing the high level of technological capability and the tremendous productive capacity of the industrialized countries. It is only when the industrial countries utilize those resources and technical proficiency for the benefit of the international community at large and offer the emerging nations just opportunities to develop in turn their own resources without exploitation that we can truly state that a new era has dawned and a noble aim of our Organization has been attained.
7.	The Paris Conference on International Economic Cooperation afforded an opportunity for assessing and deliberating on those problems and seeking appropriate solutions for them. It thereby reaffirmed the conviction that international co-operation was essential in erecting a sound and equitable international economic order.
8.	It should be mentioned, however, that there were negative aspects—which need not be mentioned here for the sake of maintaining the spirit of co-operation—that prevented the Conference from achieving its original purpose of establishing a new and just international economic order.
9.	The Kingdom of Saudi Arabia, which feels a strong sense of responsibility as a member of the international community, has spared no effort within its power to ensure that the Conference could reach the desired goal of international co-operation. My Government remains ready to play its full part in achieving those goals for the mutual benefit of the developing and developed countries. Saudi Arabia still believes that the Paris Conference on International Economic Co-operation continues to serve as a valid and sound basis for progress, especially since substantial groundwork has already been achieved through the procedures of the Conference.
10.	It seems appropriate to mention these issues because, to a great extent, politics is directly linked to economics. Therefore, if we truly aspire to establish a new international 
order, whether on the economic or political level, it is imperative that world tension be diminished and the international community bear its responsibility, no matter how heavy that responsibility may be, in the light of international legality a5 defined by resolutions adopted by the United Nations. Justice must be the foundation of all deliberations in seeking solutions for issues as a means of resolving conflicts.
11.	It is in this co-operative spirit that the League of Arab States has played a valuable role on the regional economic and political levels; in this way it was able to put an end to the long conflict in Lebanon, as well as to provide the assistance that was needed by the Republic of Djibouti in order to consolidate its independence in an atmosphere of tranquillity and prosperity. We must not forget its active role in setting up a fruitful dialogue between African and Arab States for the purpose of bringing about economic and political co-operation between them in order to achieve progress for those States and eventually for the whole world. I should also like to refer to the role of the League of Arab States in initiating a similar dialogue between European and Arab countries in order to achieve mutual benefits. All these roles and initiatives by the League of Arab States are undertaken in order to achieve the lofty goals of the United Nations and to strengthen the principles of its Charter and the cause of consolidating economic and political co-operation among its Members and to ensure international peace and security. I should like also to pay a tribute to the constructive role of the Islamic Conference in promoting co-operation among its members in support of the United Nations and the purposes and principles of the Charter.
12.	Although these regional developments have contributed to the spread of peace and security at the international level, the continued racial and settler policies in Rhodesia, South Africa and Israel seriously threaten that peace and security. The conduct of the Governments of South Africa and Rhodesia constitute a flagrant example of the violation of human rights and of the dignity of man, since the majority of the indigenous population is deprived of the exercise of its civil and political rights despite the numerous resolutions adopted by this Organization. We indeed hope that the good offices of both the United States and the United Kingdom in seeking a peaceful solution to the problems of Rhodesia and South Africa may be brought to a successful conclusion, and thus prevent the deterioration of a situation that could lead to an explosion endangering world peace.
13.	In our time, we are witnessing the most abhorrent type of colonialism, that which is exercised by the Zionist entity in Palestinian and other occupied Arab territories, where Israeli settlements are being established one after another in an attempt to rid those lands of their original and rightful inhabitants and replace them with immigrants from every part of the earth. The Zionist regime, besides changing the physical and demographic character of the occupied territories, plays havoc with the spiritual shrines of Jerusalem, which are revered by all monotheistic religions and which mean a great deal to the faithful everywhere. Those Zionist settler practices in the occupied territories constitute a danger which in itself is living proof of Israeli aggressive intentions and explicitly show no intention on Israel's part to withdraw from those territories, thereby seeking to impose a fait accompli. Such practices, accompanied as they usually are by crimes against religious values and human rights, are not new in the region and have existed since the inception of the Zionist entity in the area. What is new is that Israel, while continuing its occupation and trying to make it permanent, is at the same time proclaiming its desire for peace. Israel's conduct in Palestinian and other occupied territories on the one hand, and its obstructionist position towards peace initiatives in the Middle East on the other, offer full proof that Israel does not want or desire peace.
14.	The world community, seeking an equitable and peaceful solution for the Palestinian problem and that of the Middle East, and acting through its international organizations and agencies, has adopted resolution after resolution condemning Israeli policy and conduct. It is appropriate in this context to mention the excellent and objective studies undertaken by the Committee on the Exercise of the Inalienable Rights of the Palestinian People, as well as its recommendations, which deserve careful consideration and implementation. We extend our thanks and appreciation to that Committee for its efforts. Nevertheless, Israel is still determined that any endeavour that could lead to peace shall end in a stalemate.
15.	Usurpation, violation of the principles of the United Nations Charter, ignoring General Assembly and Security Council resolutions and violating human rights in Palestinian and other Arab territories constitute Israel's infamous record in this Organization. We consider this to be an unprecedented challenge to the will of the international community, world public opinion and the free conscience of mankind. In acting thus, Israel again places squarely on the General Assembly and the Security Council their responsibilities towards the Middle East problem and the question of Palestine and their responsibility towards peace and security in the world.
16.	Many of those who preceded me dealt with the question of nuclear proliferation and its dangers and the ways and means of preventing its spread. I should like to mention in this connexion the open secret of Israel's production of nuclear arms and the dire consequences arising there from. This daring and blatant act shows that Israel's energy is directed not towards peace but towards augmenting its military menace.
17.	We all remember vividly the Israeli naval piracy which enabled it to obtain a shipment of plutonium. Details of this were reported prominently by the international news media and referred to in statements by officials in certain quarters. What increases the danger and gravity of this situation is the irresponsible conduct that characterizes Israel's bloody history in our region, a history of continuous aggression. That is why it is the responsibility of the world community, as represented by its specialized agencies and the States seeking the limitation of nuclear weapons, to take the measures made necessary by the importance of this matter.
18.	The Palestinian people and the Arab nations believe in peace "based on justice, since peace without justice can never prevail or endure.
19.	While striving to attain a just and lasting peace the Arab nations are seeking to establish the international legitimacy of the question of Palestine and of the rights of the Palestinian people, as well as of the Middle East problem in general. The Arab nations spare no effort to pave the way for peace in the area. They have extended their co-operation to all sincere efforts in pursuit of peace within or outside the United Nations. But Israel, with its atrocious practices and aggression in the occupied Arab territories and through barbaric Zionist policies directed against the people of Palestine, international legitimacy and the march towards peace, has frustrated every effort. Thus Israel endangers the prospects of peace and security in the Middle East and brings the whole area nearer to the brink of war. Zionist policies encourage the prospect of war because peace would limit and contain Israel's illegitimate expansionist ambitions and its settler colonialism in the area.
20.	In the face of these provocations the Arab countries have resolved to exercise self-restraint in order to avoid the horrors of war in the area They have concentrated on developing their economic and social resources for the benefit and in the interest of their people and in accordance with their principles and beliefs within the framework of Islamic principles and teachings, which advocate peace. What concerns us most is that the Israeli challenge may compel the Arab countries to react in order to defend themselves and to protect their legitimate rights, which can never be ignored.
21.	The Arab nations call upon the international community to fulfil its responsibility by taking appropriate measures to assert its will and to support the legitimacy and the maintenance of peace, which are specifically guaranteed under the Charter of the United Nations. We call upon all States with special relations and involvement with Israel to refrain from providing Israel with military or economic support and assistance. No less important in this respect is the supply of a stream of manpower through immigration. The history of Israel has shown repeatedly that such assistance only perpetuates its aggressive intentions and its challenge to the will of the international community by continued intransigence in the face of international efforts to find a peaceful solution.
22.	Thirty years ago, when the General Assembly was in the process of partitioning Palestine and creating the Zionist entity, the Kingdom of Saudi Arabia delivered its solemn warning of the consequences of such action and its effect on stability, security and peace in the Middle East. After a lapse of 30 years I find myself compelled today to reiterate at this rostrum what His late Majesty King Faisal ibn Abdul Aziz Al-Saud, Minister for Foreign Affairs in Saudi Arabia at that time, said:
"Remember that in the Preamble of the Charter you have pledged before God and history that you would stand firm against the aggressor and direct your effort to establish world peace and international security. Is not what is being attempted today in Palestine a case of flagrant aggression? ...
"A people who want you to destroy, with your own hands, what you built up yesterday would want you to tear the Charter to pieces with no other object than the fulfilment of their own desires.
"Remember that within your hands lies the establishment of peace and security in the Middle East. Likewise, within your hands lies the fomentation of disturbances and bloodshed...
"Prove, gentlemen ... that you are only for right and
justice	Prove that right, justice and the halting of
aggression come before anything else	
 


